                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


PIERRE PICKENS,

              Plaintiff,

      v.                                            Case No. 19-CV-741

JESSE SCHMIDT,

              Defendant.


                                        ORDER


      Plaintiff Pierre Pickens is proceeding on an excessive-force claim against

defendant Jesse Schmidt. (ECF No. 18 at 4-5.). Before me is Schmidt’s motion for

summary judgment based on Pickens’ alleged failure to exhaust the available

administrative remedies before he initiated this lawsuit. (ECF No. 24). According to

Schmidt, Pickens never filed an inmate complaint, let alone one regarding the

incident at issue in this case. (ECF No. 26 at ¶¶ 2-3.) Pickens does not dispute that

he did not file an inmate complaint; however, he explains that the reason he did not

file an inmate complaint is because officers in the restricted housing unit would not

put his inmate complaint in the mailbox. (ECF No. 30 at ¶2.) For the reasons stated

below, I will grant Schmidt’s motion.

                               LEGAL STANDARD

      The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a




           Case 2:19-cv-00741-NJ Filed 08/06/20 Page 1 of 8 Document 32
matter of law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts”

are those under the applicable substantive law that “might affect the outcome of the

suit.” See Anderson, 477 U.S. at 248. The mere existence of some factual dispute does

not defeat a summary judgment motion. A dispute over a “material fact” is “genuine”

if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id.

      In evaluating a motion for summary judgment, the court must draw all

inferences in a light most favorable to the nonmovant. Matsushita Electric Industrial

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However, when the

nonmovant is the party with the ultimate burden of proof at trial, that party retains

its burden of producing evidence which would support a reasonable jury verdict.

Celotex Corp., 477 U.S. at 324. Evidence relied upon must be of a type that would be

admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009). To

survive summary judgment, a party cannot rely on his pleadings and “must set forth

specific facts showing that there is a genuine issue for trial.” Anderson, 477 U.S. at

248. “In short, ‘summary judgment is appropriate if, on the record as a whole, a

rational trier of fact could not find for the non-moving party.’” Durkin v. Equifax

Check Services, Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing Turner v. J.V.D.B. &

Assoc., Inc., 330 F.3d 991, 994 (7th Cir. 2003)).




                                           2



         Case 2:19-cv-00741-NJ Filed 08/06/20 Page 2 of 8 Document 32
                                    ANALYSIS

   1. Administrative Exhaustion Requirement

      Because Pickens was incarcerated when he filed his federal complaint, the

Prison Litigation Reform Act (PLRA) applies to this case. The PLRA provides that an

inmate cannot assert a cause of action under federal law “until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see also Woodford v.

Ngo, 548 U.S. 81, 93 (2006) (holding that the PLRA requires proper exhaustion of

administrative remedies). To properly exhaust administrative remedies, prisoners

must file their inmate complaints and appeals in the place, at the time, and in the

manner that the institution’s administrative rules require. Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).

      A prisoner is not required to exhaust administrative remedies if those remedies

are not truly “available.” Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

Administrative remedies will be deemed “unavailable” when prison officials do not

respond to a properly-filed inmate complaint or when they prevent a prisoner from

exhausting through affirmative misconduct, such as denying a prisoner necessary

forms, destroying a prisoner’s submissions, or requiring steps not mandated by

regulation or rule. See Smith v. Buss, F. App’x 253, 255 (7th Cir. 2010); Pavey v.

Conley, 544 F.3d 739, 742 (7th Cir. 2008); Kaba, 458 F.3d at 684; Dale v. Lappin, 376

F.3d 739, 742 (7th Cir. 2004); Strong v. David, 297 F.3d 646, 649-50 (7th Cir. 2002).

      Failure to exhaust “is an affirmative defense, and the burden of proof is on the

defendants.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006).

                                          3



         Case 2:19-cv-00741-NJ Filed 08/06/20 Page 3 of 8 Document 32
    2. Application to this Case

        Pickens argues that the administrative remedies were unavailable to him

because officers refused to place his inmate complaint in the mailbox. 1 The Court of

Appeals for the Seventh Circuit addressed similar facts in Lockett v. Bonson, 937 F.3d

1016 (7th Cir. 2019). There, the institution complaint examiner asserted that the

facility had no record of Lockett filing an appeal of the dismissal of his inmate

complaint. In response, Lockett claimed that he had appealed the dismissal but had

not received a receipt acknowledging his appeal. Id. at 1025-26.

        The Seventh Circuit explained that Wisconsin has a system in place requiring

that a prisoner receive a receipt after filing a complaint. Lockett, 937 F.3d at 1026;

see Wis. Admin. Code DOC § 310.10(4). The court explained that the receipt plays a

significant role in the complaint process and in a prisoner’s ability to preserve his

right to initiate litigation in the district court. Id. Reading the regulations in their

totality, the Seventh Circuit concluded that Lockett “was obliged to regard the

absence of receipt as a red flag [and that] he should have undertaken, through the

complaint procedure, an inquiry to ascertain why he had not received this important

document.” Id. at 1027. The Seventh Circuit held that, “Having failed to make that




1
 Pickens’ filed a copy of the inmate complaint that he alleges officers refused to place in the mailbox.
(ECF No. 29-3.) I note that the form lists the date of the incident as March 7, 2019, and lists the date
he signed the inmate complaint as April 30, 2019. (Id.) Thus, even if officers had mailed Pickens’
inmate complaint, it would have been untimely under Wis. Admin. Code DOC § 310.07(2), which
requires inmates to file an inmate complaint within 14 days of the occurrence giving rise to the inmate
complaint.
                                                   4



           Case 2:19-cv-00741-NJ Filed 08/06/20 Page 4 of 8 Document 32
inquiry, he may not now counter evidence that the prison did not receive his

administrative appeal with a bald assertion of a timely filing.” Id.

      The Seventh Circuit explained that “requiring a prisoner in Mr. Lockett’s

position to employ the complaint system to ascertain the fate of his appeal and the

receipt of filing is compatible with the primary purpose of the exhaustion doctrine: it

alerts the prison officials to the existence of the problem and affords an opportunity

to repair the injury.” Lockett, 937 F.3d at 1027. The court emphasized that the burden

of proof on the exhaustion issue is on the defendants. Id. But once the defendants

offered evidence that there was no record of an appeal having been filed, the burden

shifted to Lockett “to demonstrate that there was a genuine issue of triable fact with

respect to that defense.” Id.

      The Seventh Circuit noted that, while Lockett’s affidavit was relevant and

probative to the issue of whether he had filed his appeal or received a receipt, it was

“insufficient to establish that he ever exhausted the opportunity to resolve the matter

within the prison system by making a reasonable inquiry into the reason for the

absence of a receipt.” Id. at 1027-28. As the court observed, “In Wisconsin, the

regulations clearly gave him the opportunity to do so, but there is no evidence that

he availed himself of this tool.” Id. at 1028.

      Similarly, Pickens’ bald assertion that he tried to file an inmate complaint but

officers refused to put it in the mailbox is insufficient to create a triable issue of fact

on whether the administrative remedies were unavailable to him. Pickens’ failure to

exhaust is even clearer than Lockett’s was. Lockett had to infer that something went

                                            5



         Case 2:19-cv-00741-NJ Filed 08/06/20 Page 5 of 8 Document 32
awry because he did not receive a receipt. See Lockett, 937 F.3d at 1026–27. Pickens

did not have to infer a “red flag”; he apparently knew that the officers were refusing

to put his inmate complaint in the mailbox, yet he never took any corrective action—

he did not file an inmate complaint about their misconduct, nor did he make

additional efforts to submit his inmate complaint.

      As the Seventh Circuit noted in Lockett, inmates have opportunities to address

challenges they encounter during the inmate complaint process. They can file an

information request with the inmate complaint examiner, or they can file a grievance

to complain about interference with their efforts to file an inmate complaint. Pickens

offers no evidence suggesting that he pursued either of these options as a way of

“resolv[ing] the matter within the prison system.” Lockett, 937 F.3d at 1027. Thus,

under Lockett, Pickens’ failure to avail himself of such reasonable courses of inquiry

is fatal to his assertion that the administrative remedies were unavailable to him.

Because Pickens fails to adequately rebut Schmidt’s affirmative defense that Pickens

did not exhaust the available administrative remedies before he initiated this

lawsuit, I will grant Schmidt’s motion.

      Finally, on May 5, 2020, Pickens filed a document he captioned “Motion to

Appoint Counsel.” (ECF No. 31.) The filing is very limited. It quotes 28 U.S.C. §

1915(e)(1) and includes two case citations—that is all. Pickens makes no effort to

explain why he cannot litigate this case on his own. In any event, I find that Pickens

failed to exhaust the available administrative remedies before he initiated this case.

Pickens being represented by a lawyer would not affect that outcome.

                                          6



         Case 2:19-cv-00741-NJ Filed 08/06/20 Page 6 of 8 Document 32
      IT IS THEREFORE ORDERED that Schmidt’s motion for summary

judgment (ECF No. 24) is GRANTED.

      IT IS FURTHER ORDERED that Pickens’ motion to appoint counsel (ECF

No. 31) is DENIED.

      IT IS FURTHER ORDERED that this case is DISMISSED without

prejudice based on Pickens’ failure to exhaust the available administrative

remedies. The clerk’s office shall enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion

under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).



                                          7



         Case 2:19-cv-00741-NJ Filed 08/06/20 Page 7 of 8 Document 32
      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 6th day of August, 2020.

                                                   BY
                                                   BY THE COURT:
                                                       H COURT
                                                             RT
                                                             RT:

                                                   ___
                                                    __
                                                     _ ____
                                                       ______ ______ ______ ____
                                                       _____                ______
                                                                              ____
                                                                                __ ______ ______ ______ _____
                                                                                                        ______
                                                                                                             _ ______ ______ ______ ______ ______ ______ ______
                                                                                                                                                           ____ ______ ______
                                                                                                                                                                       ______ ______ _______ ______
                                                                                                                                                                                             __
                                                                                                                                                                                              _____
                                                                                                                                                                                               __ _ ______
                                                                                                                                                                                                    __
                                                                                                                                                                                                     ___
                                                                                                                                                                                                      _____ ______
                                                                                                                                                                                                             ___
                                                                                                                                                                                                              ___ ______ ______ ______
                                                                                                                                                                                                                                ______ ______ ______ _______ ______
                                                                                                                                                                                                                                                             __
                                                                                                                                                                                                                                                              _____ ______ ______
                                                                                                                                                                                                                                                                               __
                                                                                                                                                                                                                                                                                _ ______
                                                                                                                                                                                                                                                                                  __
                                                                                                                                                                                                                                                                                   ___ ______
                                                                                                                                                                                                                                                                                         ______ ______ ______ ______ ______ ______ ______ _____ ________ ______
                                                                                                                                                                                                                                                                                                                                                         ___
                                                                                                                                                                                                                                                                                                                                                          ___
                                                                                                                                                                                                                                                                                                                                                            ___ ______
                                                                                                                                                                                                                                                                                                                                                                 ___ ______ ______ ______ ______
                                                                                                                                                                                                                                                                                                                                                                                          ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___




                                                   NA
                                                   NANCY
                                                    ANC
                                                     N Y JOSEPH
                                                           JO
                                                            OSSE
                                                               EPPH
                                                                  H
                                                                 Magistrate
                                                   United States Ma
                                                                 M gistrate Judge




                                            8



         Case 2:19-cv-00741-NJ Filed 08/06/20 Page 8 of 8 Document 32
